Adams, J.
1. statute of mSvtgagefredemption. ■ An action to foreclose a mortgage is barred within the same time within which an action at law to recover mortgage debt would be barred. Newman v. De Lorimer, 19 Iowa, 244. As the rights of the mortgag0r an¿ mortgagee are reciprocal and commensurable, redemption under the mortgage will be cut off at the expiration of the same time. Green v. Turner, 38 Iowa, 119; Crawford v. Taylor, Richards & Burden, 42 Id., 260. ,In the present case the note matured June 1st, 1861. The suit was brought May 1st, 1873. It is true it is averred in the petition that the said T. J. Foster was a non-resident of Iowa, from 1860 to 1865. But this is denied by the answer and not proven by the evidence. No action to redeem, therefore, can be maintained. Can the action be maintained as an action to cancel the, mortgage on the ground that it has been paid? We think not. It is averred in the petition that the mortgage is unpaid, and there is no evidence to show it was paid. There is a claim for rents and profits. In the face of the averment, however, that it is unpaid we could hardly hold that it has been paid by the rents and profits, even if the evidence showed that to be the fact. *444But the evidence does not1 show that to be the fact. It shows Matson to have been in possession, but it does not show that he was in under the mortgage. For anything which appears either in the pleadings or evidence he was a mere trespasser. Indeed the petition prays that an account be taken of the trespasses. It may be that Matson claimed to hold through the said administratrix’ deed, but there is neither averment nor evidence of such fact. Besides, if the estate held only a mortgage interest, it would not pass by an administrator’s sale and conveyance of the land. Matson was not liable to account as holder of the mortgage. In no sense, then, could the mortgage be regarded as paid. The conclusion at which we have arrived renders it unnecessary to consider any of the proceedings subsequent to the decree for an account.
Reversed.